           Case 1:17-cv-01356-SAB Document 96 Filed 03/10/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES C. McCURDY,                               )   Case No.: 1:17-cv-01356-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                       )   FOR COURT ORDERED SETTLEMENT
                                                         CONFERENCE AND DIRECTING PARTIES TO
14                                                   )   SUBMIT POTENTIAL TRIAL DATES
     S. KERNAN, et al.,
                                                     )
15                  Defendants.                      )   (ECF No. 90)
                                                     )
16                                                   )

17          Plaintiff James C. McCurdy is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          This case is currently set for jury trial before the undersigned on May 4, 2021.

20          On February 19, 2021, Plaintiff filed a motion for a court ordered settlement conference. (ECF

21   No. 90.) Pursuant to court order, Defendant filed a response and submits that a settlement conference

22   will not be beneficial in this case. (ECF No. 95.) Based on Defendant’s response, Plaintiff’s motion

23   for a court ordered settlement conference shall be denied. In addition, the parties are advised that due

24   to the COVID-19 pandemic, the Court cannot safely conduct a jury trial on May 4, 2021, and it must

25   therefore be continued. Therefore, the parties are directed to coordinate and submit potential dates

26   upon which the jury trial may be held.
27   ///

28   ///

                                                         1
          Case 1:17-cv-01356-SAB Document 96 Filed 03/10/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that:

2             1.      Plaintiff’s motion for a court ordered settlement conference is denied; and

3             2.      Within twenty-one (21) days from the date of service of this order, the parties shall

4                     submit potential dates upon which the jury trial may be held.

5
6    IT IS SO ORDERED.

7    Dated:        March 10, 2021
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
